 



Exhibit 10.7G
Amendment No. 7 to the Software Licensing Agreement
DELL/ALTIRIS OMCI INTEGRATION AND DCM DISTRIBUTION
Effective Date: September 25, 2006
This Amendment No. 7 (“Amendment”) to the Software Licensing Agreement
(“Agreement”) between Dell Products L.P., a Texas limited partnership located at
One Dell Way, Round Rock, Texas 98682 (“Dell”) and Altiris Inc. (“Altiris”) a
Delaware corporation with its principal place of business at 588 W. 400 South,
Lindon, Utah 84042 effective as of the 26th day of April, 2002 hereby
incorporates by reference the following provisions of the Agreement and any and
all proceeding Amendments: hereby incorporates by reference the following
provisions of the Agreement: Sections 2.3 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 2.10,
2.11, 2.12, 3.5, 4.0-4.2, 5.0-5.8 (including any corresponding services
schedule), 6.4, 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 8.1 (excluding the reference to a
refund), 8.2, 9,2, 9.3, 10.1 and 10.2, (provided that the limitation of
liability under this Amendment No, 7,as pertains to Section 10.2 of the
Agreement), shall not exceed [*], For the avoidance of ambiguity, references in
the Agreement to Licensed Product in the Sections referenced above shall apply
to DCM X in the same manner as such foregoing provisions apply to Licensed
Products (i.e., DCM X shall be deemed to be a Licensed Product for the purposes
of the Agreement sections detailed above). In the event that the terms and
conditions of this Amendment conflict with the terms and conditions of the
Agreement or the SDK Agreement referenced below, the terms and conditions of
this Amendment will prevail.
1. Purpose
WHEREAS, Altiris desires to license DCM X software products to Dell;
WHEREAS, Dell has previously provided Altiris with certain Dell Open Manage
source code, object code, documentation and other Dell intellectual property
(“SOFTWARE PRODUCT”), as more completely described in Attachment A of the
Software Developer Kit for OpenManage Agreement with an effective date of
June 18, 2004 (“SDK Agreement”), and Dell will provide additional license rights
to Altiris as further described in Section 3 below, and
WHEREAS, Altiris will provide to Dell certain distribution and related rights in
and to the DCM X software products as defined below;
NOW THEREFORE, in consideration for the obligations set forth herein and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, Dell and Altiris agree to the following:
2. Defined Term
“DCM X” means the Altiris software products with the product name of “Dell
Client Manager (version X)” which product incorporates the SOFTWARE PRODUCT and
derivatives thereof.
“SOW” means the separate and mutually agreed to and mutually executed statement
of work for each version of DCM.
3. Grant of Licenses
3.1 Altiris License Grant
DCM X. Altiris hereby grants to Dell a perpetual, irrevocable (except for
material breach by Dell of the terms of this Amendment in accordance with
Section 9.2 of the Agreement), nonexclusive, nontransferable, non-sublicenseable
(except to end users), worldwide, [*] license under all intellectual property
rights, owned or controlled by Altiris, which are necessary to exercise the
rights to: (i) use, execute, reproduce,
 

[*] These provisions are the subject of a Confidential Treatment Request





--------------------------------------------------------------------------------



 



display, perform and distribute copies of DCM X, (ii) authorize Dell’s channel
partners or resellers under appropriate agreements to redistribute DCM X to end
user customers solely in conjunction with, or for use with, Dell systems, solely
in executable format, provided that any such redistributions of DCM X to end
users shall be solely pursuant to Dell’s end user license agreement (“EULA”),
the wording of which shall be at least as protective of Altiris as the Altiris
EULA (“Exhibit G” of the Agreement) which Exhibit G shall be incorporated herein
by reference hereto, (iii) use copies of DCM X for demonstration, marketing or
training purposes, (iv) distribute a replacement copy of DCM X to an end user
customer in exchange for the return of a defective copy or to fix an error in a
copy, (vi) reproduce copies for backup or archival purposes, (vi) conduct
testing and validation in accordance with the SOW, (vii) distribute upgrades of
DCM X (if any are provided by Altiris to Dell) to an existing customer who has
previously obtained a copy of DCM X.
3.2 Documentation. Altiris hereby grants to Dell a nonexclusive, worldwide,
royalty-free license under Altiris’ copyrights to translate (in any language not
already provided for by Altiris as identified in the SOW) and distribute
Altiris’ end user manuals and training documentation for DCM X as provided to
Dell by Altiris (“Documentation”), provided that (i) Dell shall be fully liable
for any and all errors or inaccuracies resulting from any changes made to the
Documentation as part of the translation process (for the additional languages
not already provided for by Altiris as identified in the SOW), and (ii) Dell
shall remove any Altiris copyrights or logos from such translated versions.
3.3 Distribution Limitations. Dell and Altiris agree and acknowledge that either
party is free to choose not to distribute a DCM X product if it determines in
its sole discretion that a significant quality issue exists with the DCM X
product. In the event that either party determines that DCM X has such a
significant quality issue, the requesting party shall have the right to request
a stop shipment of all DCM X distribution by both parties until the issue has
been mutually resolved, and the non-requesting party shall reasonably
investigate the request, provided that the non-requesting party shall have no
obligation to agree to such stop shipment.
3.4 Open Source Restrictions. Neither party shall, in any manner, cause DCM X or
the SOFTWARE PRODUCT in whole or in part to become subject to any of the terms
of an Excluded License, whether through the creation of derivative works,
distribution mechanisms, or by bundling the software via static or dynamic links
to software governed by an Excluded License. An “Excluded License” is any
license which requires as a condition of use, modification and/or distribution
of software subject to the Excluded License, that such software or other
software combined and/or distributed with such software be disclosed or
distributed in source code format.
4. Development and Pre-Release Testing. Development of DCM X shall be conducted
pursuant to the SOW. To enable Altiris to properly test and validate pre-release
and production ready versions of DCM X, Dell agrees that it shall use best
efforts, at no cost to Altiris to provide: (i)an agreed to number of each
pre-production hardware model developed by Dell, subsequent to the Effective
Date of this Amendment, for Altiris’ sole use in development, integration and
compatibility verification, and testing of DCM X, and (ii) at least thirty
(30) days prior to their release, an agreed to number of each production
hardware model to be released by Dell, subsequent to the Effective Date of this
Amendment, for Altiris’ sole use in validation, and associated quality assurance
purposes of DCM X, as well as for support purposes of DCM X. Dell understands
that all such foregoing platform support obligations on the part of Altiris
shall be contingent upon Altiris’ receipt of the above-referenced Dell hardware
models.
5. Pre-Delivery Testing, Delivery and Acceptance
Prior to delivery by Altiris to Dell of the production ready version of DCM X,
Altiris shall perform testing as required to ensure that DCM X substantially
complies with the written specification in the SOW. Altiris shall, at its
expense, deliver a master copy of production versions of DCM X software in
executable format, and associated development documentation required by Dell for
testing purposes, in accordance with the schedule set forth in the SOW. Altiris
shall also, at its expense, deliver to Dell, within thirty (30) days of their
availability, updates, bug fixes, and maintenance modifications, if any, made to
DCM X developed during the term of this Amendment or as otherwise agreed to. For
the purposes of clarification, new





--------------------------------------------------------------------------------



 



applications incorporating Licensed Products, SOFTWARE PRODUCTS, or DCM 2.0, as
developed by Altiris, shall not be deemed to fall within the obligation of the
preceding sentence.
Within fifteen (15) business days after receipt from Altiris of DCM X, Dell
shall test and validate DCM X for substantial conformance with the
specifications in the SOW, using the acceptance criteria set forth in the SOW
Exhibit C (Attachment 1), and shall communicates to Altiris, via a detailed
written report, any substantial nonconformance with the specifications. Altiris
shall then have thirty (30) business days to promptly respond, and if required,
shall have a reasonable time to make appropriate such modifications such as will
enable DCM X to substantially comply with the specification.
6. Term and Termination
The initial term of this Amendment is five (5) years from the Effective Date of
this Amendment unless terminated in accordance with the terms of Section 9.2 of
the Agreement as amended or if another agreement is executed that specifically
supersedes this Amendment No. 7. This Amendment will automatically renew each
year upon the termination date unless thirty (30) days prior to the termination
date, written notice is provided by the terminating party. In the event of
expiration or termination of this Amendment for any reason, other than material
breach by either party: (i) all licenses to Dell hereunder shall be terminated
after ninety (90) days wind-down period, provided that licenses to end user
customers of DCM X shall not be affected; ii) all provisions which should
reasonably survive shall continue in full force and effect and shall bind the
parties and their successors, heirs, assigns and legal representatives,
(iii) the parties will work together to develop a mutually agreeable plan to
provide continued service to affected Dell end users after the expiration who
have not executed a support agreement directly with Altiris, which may include,
without limitation, payment of additional fees to Altiris, and (iv) Dell shall
retain a limited license in and to DCM X solely for support purposes for end
user customers who purchased or received DCM X prior to the effective date of
expiration or termination of this Amendment in order to satisfy Dell’s existing
contractual obligations to address support issues for such end users for one
(1) year, and the parties will mutually agreed upon additional support, if
necessary. With the foregoing exception, Dell shall return to Altiris or certify
the destruction of any copies of DCM X in its possession.
7. Royalties, Expenses, Support Fees and Payments
[*]
8. [*].
[*]
9. Follow-on Efforts. As noted above, each new version of DCM shall require the
negotiation and execution of a new SOW.
IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment to the
above referenced Agreement by their respective duly authorized officers.

     
DELL PRODUCTS L.P.
  ALTIRIS, INC.
 
   
BY: Neil Hand
  BY: Michael R. Samuelian
 
   
SIGNATURE: /s/ Neil Hand
  SIGNATURE: /s/ Michael R. Samuelian
 
   
TITLE: VP Enterprise
  TITLE: Vice President Sales
 
   
DATE: 9/27/06
  DATE: October 4, 2006

